Citation Nr: 1812243	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

2.  Entitlement to a rating in excess of 50 percent for chronic posttraumatic stress disorder (PTSD) with depressive disorder with symptom of sleep disturbance.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1968. He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in September 2010 and December 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran participated in an informal conference with a Decision Review Officer (DRO).  A report of such conference is of record.  Additionally, in November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the February 2013 supplemental statement of case in regard to his hearing loss claim and November 2016 statement of case pertinent to the PTSD claim.  38 C.F.R. 
§ 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.  Furthermore, while additional evidence pertinent to the Veteran's hearing loss claim was received in November 2017 and December 2017 without a waiver of AOJ consideration, as the Board herein reopens and grants such claim, there is no prejudice to him in proceeding with a decision on such matter at this time. 



FINDINGS OF FACT

1.  In a final decision issued in June 2006, the AOJ determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to the record since the final June 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss.

3.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is related to his acknowledged in-service exposure to excessive noise and acoustic trauma. 

4.  For the entire appeal period, the Veteran's chronic PTSD with depressive disorder with symptom of sleep disturbance is manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  For the entire appeal period, the criteria for a rating in excess of 50 percent for chronic PTSD with depressive disorder with symptom of sleep disturbance have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Application to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the VA received the Veteran's original claim for service connection for bilateral hearing loss in February 1984.  In a September 1984 rating decision, the AOJ considered the Veteran's service treatment records (STRs) and post-service private treatment records.  The AOJ noted that the Veteran's STRs indicated no hearing loss at separation and no complaints regarding loss of hearing at any time while the Veteran was on active duty.  It was further observed that, in 1971, 1973, and 1978, there was evidence that the Veteran underwent audiograms; however, the Veteran reported that, in 1984, he was diagnosed with acute hearing loss in the left ear and slight loss in the right ear.  Therefore, the AOJ denied connection for hearing loss since there were no complaints of, or treatment for, such disorder while the Veteran was on active duty.  The Veteran was notified of the decision and his appellate rights in October 1984.  He filed a notice of disagreement in October 1984 and a statement of the case was issued in November 1984, which continued the denial of service connection on the basis that the Veteran had hearing loss during service, or within one year of his service discharge.  However, he did not file a substantive appeal within the appeal period. 

In December 2001, the Veteran filed a petition to reopen his claim for service connection for hearing loss.  In a July 2002 rating decision, the AOJ observed that a May 2002 VA examination confirmed a diagnosis of hearing loss, but the examination did not show that the Veteran's active service contributed to his hearing loss.  Consequently, the prior denial was continued.  The Veteran was notified of the decision and his appellate rights the same month, but he did not initiate an appeal within one year.  

In February 2006, the Veteran filed another petition to reopen his claim for service connection for bilateral hearing loss.  In a June 2006 rating decision, the AOJ considered the Veteran's STRs, his service personnel records, and post-service VA treatment records; however, determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  In reaching such determination, the AOJ noted that the newly received VA treatment records showed a diagnosis of hearing loss, but did not indicate that such was related to military service.  Furthermore, the Veteran failed to report for a VA examination and, as such, evidence expected from such examination could not be considered.  Consequently, the AOJ determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of the decision and his appellate rights the same month, but he did not initiate an appeal within one year.  Furthermore, no additional evidence pertinent to the issue was physically or constructively received within one year of the decision, and no service department records were subsequently associated with the record.  Thus, the June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2017)].

Thereafter, the Veteran filed his most recent application to reopen his previously denied claim for service connection for bilateral hearing loss in May 2010.  Evidence received since such prior final denial includes buddy statements, lay statements from the Veteran (including his testimony at his Board hearing), VA treatment records, private treatment records, an August 2010 VA examination, a February 2012 opinion from the Veteran's private otolaryngologist, and articles regarding hearing loss.  Further, while the August 2010 VA examiner found that, the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service, the February 2012 otolaryngologist opined that the Veteran's hearing loss was most likely related to the noise of exposure he experienced in the military.

As noted previously, the Veteran's claim for service connection for bilateral hearing loss was previously denied on the basis that the evidence of record did not show that his active service contributed to his hearing loss, and the newly received evidence now contains opinions addressing the etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the newly received is not cumulative or redundant of the evidence of record at the time of the June 2006 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, as new and material evidence referable to such claim has been received, it is reopened. 

III.  Service Connection Claim

The Board will now proceed with a review of the Veteran's claim for bilateral hearing loss on a de novo basis.  As the AOJ considered his claim on the merits in the September 2010 rating decision, an October 2012 statement of the case, and a February 2013 supplemental statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for bilateral hearing loss at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran maintains that he has bilateral hearing loss resulting from noise exposure during service.  In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim and, as such, service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran is in receipt of the Combat Infantryman Badge. As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds the competent evidence of record confirms that the Veteran has current diagnosis of bilateral hearing loss for VA purposes as evidenced by the August 2010 VA examination. See 38 C.F.R. § 3.385. 

The Board also finds that the Veteran had in-service exposure to excessive noise and acoustic trauma.  Specifically, during his August 2010 VA examination, he stated that he was exposed to artillery, weapons fire, and grenades during his military service.  He denied the use of hearing protection during most of his military service.  Such statements are consistent with his military occupational specialty as an infantryman, his tour of duty in Vietnam, and the award of the Combat Infantryman Badge as shown in his DD Form 214.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to such in-service exposure to excessive noise and acoustic trauma.

In this regard, the Veteran's service treatment records (STRs) show that his hearing acuity was 15/15 upon whispered voice testing at the time of his January 1966 entrance examination.  Prior to January 1, 1967, service departments used American Standards Association (ASA) standards, which must be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards, which results in the following pure tone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
-
20
LEFT
10
5
0
-
5

Further, audiometric findings noted in a December 1968 examination revealed the following pure tone thresholds:  

HERTZ
500
1000
2000
3000
4000
RIGHT
 -10
-10
-10
-
-5
LEFT
-10 
-10
-10
-
15

As it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In such regard, the December 1968 pure tone thresholds when converted to ISO-ANSI units are as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
 5
0
0
-
0
LEFT
5 
0
0
-
20

In August 1984, the Veteran submitted four audiograms from his employment physicals, which are presumed to have been determined by using ISO-ANSI standards.  Pure tone thresholds were as follows:

May 1971
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
30
30
LEFT
15 
0
5
45
45

May 1973
HERTZ
500
1000
2000
3000
4000
RIGHT
 5
0
0
25
25
LEFT
5 
0
0
45
25

December 1978
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
40
40
LEFT
10 
10
10
60
60

December 1981
HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
0
35
40
LEFT
15 
0
5
60
60

The Veteran's August 1984 statement also reported that his private doctor diagnosed him with acute hearing loss in the left ear, and slight loss in the right ear.  In this regard, a May 2002 VA examination confirmed that the Veteran had bilateral hearing loss.  During the examination, the Veteran reported that he was exposed to excessive noise when he was in the military and hearing protection was not given at the time.  He stated that his hearing had gotten worse over the years and he was not exposed to noise outside of the military.  The examiner diagnosed moderately severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  However, the examiner did not provide an etiological opinion.

A January 2010 VA treatment record revealed that the Veteran underwent an audiological evaluation.  At such time, he reported that he noticed that his hearing had gradually decreased since his military service.  The audiologist noted that the Veteran had bilateral mild to moderately/severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The audiologist concluded that his hearing loss was consistent with normal progressive loss due to age (presbycusis) and a history of noise exposure.  Moreover, he concluded that it was more likely than not that a component of his hearing loss was the result of acoustic trauma suffered while on active duty unless hearing evaluations performed at the time of and/or some date after his military discharge were available to document that the Veteran's hearing was within normal limits or significantly better at that time. 

In August 2010, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss.  At such time, he reported noise exposure as an infantryman during combat in Vietnam and as a trainer at the hand grenade range in Louisiana.  He stated that in March 1968 a grenade exploded approximately 30 feet from him and caused a temporary loss of hearing that lasted several hours.  The examiner opined that it was less likely as not that his bilateral hearing loss was caused by or a result of in-service noise exposure from combat during military service.  In support thereof, the examiner noted that the Veteran's hearing tests during his military service were all normal per VA standards.  The examiner explained that there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  He continued that, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  Moreover, the examiner stated that the Veteran's hearing loss was more likely than not due to civilian noise exposure, presbycusis, and/or some other etiology.

However, the Board accords no probative weight to the August 2010 VA opinion with regard to the etiology of the Veteran's bilateral hearing loss as the examiner failed to address the Veteran's in-service threshold shift in the left ear and its relation the Veteran's hearing loss 17 months after separation from service.  

The record also contains a February 2012 letter from the Veteran's private otolaryngologist, Dr. P.R., in which he opined that the Veteran's hearing loss was related to his in-service noise exposure.  In support thereof, he noted that he reviewed prior audio testing and the tests showed a large change in the decade following service, which was aggravated by background noise, noise exposure, and worsened in loud crowded environments. 

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his acknowledged in-service exposure to excessive noise and acoustic trauma.  In this regard, the Board finds the Veteran's private otolaryngologist's assessment to be highly probative.  Moreover, it is supported by VA treatment records, lay statements, and private audiograms.  Specifically, a January 2010 VA audiological evaluation stated that it was more likely than not that a component of his hearing loss was the result of acoustic trauma suffered while on active duty unless hearing evaluations performed thereafter were within normal range.  However, the Veteran reported that he noticed that his hearing had gradually decreased since service and submitted audiograms from 1971, 1973, 1978, and 1983, which all show that the bilateral hearing loss was significantly worse than the audiogram from his December 1968 separation.  

Furthermore, in March 2012, the Veteran's friend, C.T., stated that he saw the Veteran in Vietnam and began to notice a difference in his ability because he could no longer carry on normal conversations without asking C.T. to repeat himself.  C.T. also stated that after active service he noticed the Veteran's inability to understand what he was saying the first time and would have to face him directly or talk louder.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborate by contemporaneous medical evidence).  

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 
38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that higher rating for his chronic PTSD with depressive disorder with symptom of sleep disturbance is warranted due to the severity of his symptoms.  Such disability is rated under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under DC 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

Pertinent to this appeal, GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Parenthetically, the Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

The appeal period before the Board begins on January 3, 2014, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982  (Fed. Cir. 2010).  The pertinent evidence of record consists of VA examinations conducted in November 2014 and April 2016, VA treatment records, private treatment records, Vet Center records, and lay statements from the Veteran and his spouse.  

The Board finds that a rating in excess of 50 percent for chronic PTSD with depressive disorder with symptom of sleep disturbance is not warranted as the evidence fails to show that such disability is manifested by more severe symptomatology that results in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Specifically, there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Regarding the Veteran's social relationships, he maintained a marriage with his wife for almost 40 years and he has 4 children and 9 grandchildren.  See November 2014 VA examination report; November 2017 hearing transcript.  He also maintains a relationship with friends from his childhood and his siblings.  See April 2016 VA examination report; November 2017 hearing transcript.  He attends Vietnam Vets meetings with a friend and he visits another friend's house to watch ballgames.  Id.  He also stated that he was satisfied with his 4 friends.  Id.  At the Board hearing, the Veteran reported that he does landscaping, watches sports, and goes to group therapy.  During the appeal period, he also reported that he enjoyed playing tennis and riding bikes.  See August 2014 VA treatment record.

Turning to occupational impairment, the Veteran testified that he has a degree in biology and also worked as a security guard, but he stopped working in 2013.  During an April 2016 VA examination, he reported that he had some difficulty socializing with co-workers, but no problem working with them.  Prior to working as a security guard, he worked as a cytotechnologist in a hospital.  He has had numerous jobs, but never had problems getting along with bosses nor has he ever missed time from work due to any emotional issues.  Furthermore, the Veteran testified that he could work on a job if he did not have to interact with members of the public.  

Furthermore, the Board finds that the symptoms the Veteran described to the 2014 and 2016 VA examiners, his treatment providers, and in statements (including, but not limited to, difficulty concentrating, nightmares, intrusive thoughts, avoidance of speaking about the trauma, emotional detachment, hypervigilance, depressed mood, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 50 percent rating.  In this regard, while near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, is a symptom of a 70 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  In this regard, an August 2015 letter from the Veteran's counselor at the Vet Center indicated that he experienced only moderate anxiety.  Furthermore, at the 2016 VA examination and the 2017 Board hearing, the Veteran denied panic attacks.  

Moreover, the 2016 VA examiner found that the Veteran's symptomatology was reflective of mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which is commensurate with a lesser 10 percent rating.  Additionally, the 2014 VA examiner found that the Veteran's symptomatology was reflective of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is commensurate with a lesser 30 percent rating.  Moreover, the Veteran was assigned GAF score of 78 in February 2013, which is reflective of mild symptomatology.

Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment with deficiencies in most areas at any point during the appeal.  Ratings in excess of 70 percent are similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic PTSD with depressive disorder with symptom of sleep disturbance; however, the Board finds that the Veteran's symptomatology referable to such disability been stable throughout the entirety of the appeal period.  Therefore, assigning staged ratings for is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, based on the foregoing, the Board finds that a rating in excess of 50 percent for chronic PTSD with depressive disorder with symptom of sleep disturbance is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted. 

A rating in excess of 50 percent for chronic PTSD with depressive disorder with symptom of sleep disturbance is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


